795 F.2d 522
41 Empl. Prac. Dec. P 36,440
James H. POWELL, Jr., Plaintiff-Appellee,v.ROCKWELL INTERNATIONAL CORPORATION, Defendant-Appellant.
No. 85-4189.
United States Court of Appeals,Fifth Circuit.
Aug. 1, 1986.

Russell J. Thomas, Jr., Cindy Rhodes Victor, Detroit, Mich., Marilyn P. Maledon, Rockwell Intern. Corp., Pittsburgh, Pa., M. Curtiss McKee, Jackson, Miss., for defendant-appellant.
Keith R. Raulston, Jackson, Miss., for plaintiff-appellee.
Appeals from the United States District Court for the Southern District of Mississippi;  E. Grady Jolly, Circuit Judge, Presiding.
Before RANDALL and WILLIAMS, Circuit Judges, and HINOJOSA,* District Judge.
OPINION
PER CURIAM:


1
Plaintiff-appellee, James H. Powell, Jr., was awarded damages for a retaliatory discharge against defendant-appellant, Rockwell International Corporation.  The district court awarded attorneys' fees for representation during the trial stage of the case.


2
Rockwell International appealed to this Court, and we affirmed the judgment of the district court in favor of appellee Powell.  788 F.2d 279 (5th Cir.1986).  Powell through his attorneys has now filed a motion for attorneys' fees for successfully defending the appeal.


3
Following our usual practice, Morrow v. Dillard, 580 F.2d 1284, 1300 (5th Cir.1978), we remand the case to the district court for determination of attorneys' fees since defendant-appellant, Rockwell International, may challenge the amount of the fees claimed by appellee.


4
REMANDED for determination of attorneys' fees.



*
 District Judge of the Southern District of Texas, sitting by designation